Citation Nr: 0425405	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  98-14 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to a compensable rating for pulmonary 
tuberculosis, moderately advanced.

3.  Entitlement to a permanent and total rating for pension 
purposes (nonservice-connected disability pension).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, in pertinent part, denied the 
veteran's claims for entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) and a 
compensable rating for pulmonary tuberculosis.  The veteran 
also appealed a June 1998 determination by the Oakland, 
California RO which denied the veteran's claim for 
entitlement to nonservice-connected disability pension.  The 
veteran filed timely appeals to these adverse determinations.

When this matter was previously before the Board in November 
2003 it was remanded to the RO for further development, to 
include scheduling the veteran for a hearing before a 
Veterans Law Judge from the Board, which has since been 
accomplished.  The case is now before the Board for appellate 
consideration.

The issue of the veteran's entitlement to a compensable 
rating for pulmonary tuberculosis, moderately advanced, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

1.  The veteran's claims file contains a competent medical 
opinion holding that his service-connected pulmonary 
tuberculosis aggravated his current COPD by 10 to 20 percent.

2. The veteran has no service during a period of war.

CONCLUSIONS OF LAW

1.  The veteran's COPD was aggravated, in part, by his 
service-connected pulmonary tuberculosis. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003).

2.  The appellant is not eligible for non-service-connected 
disability pension benefits.  38 U.S.C.A. §§ 101(29), 1521(a) 
(West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2003); Sabonis v. 
Brown, 6 Vet. App. 426 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

It appears that VA has generally complied with these 
requirements in this case, and indeed in April 2003 the RO 
sent a letter to the veteran providing him with detailed 
information about the new rights provided under the VCAA, 
describing the evidence needed to establish the veteran's 
claims, and specifically identifying what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  

However, as to the issue of entitlement to service connection 
for COPD, in light of the Board's instant decision, which 
constitutes a full grant of benefits sought by the veteran on 
appeal, the Board finds that a full and detailed analysis of 
VA's compliance with these new requirements as to that issue 
is not needed, as the veteran could derive no potential 
benefit from any additional development or notice.

As to the issue of entitlement to pension benefits, as will 
be explained below, the law, and not the evidence, is 
dispositive.  The Court has held that when the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Therefore, the 
Board finds that no further action is necessary as to the 
issue of nonservice-connected pension under the VCAA, and 
that the case is ready for appellate review.

I.  Service Connection for COPD

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2003).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, 126 F.3d at 1464.; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because laypersons are not 
competent to offer medical opinions.  See Epps, 126 F.3d at 
1464; Grottveit, 5 Vet. App. at 93, Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran's service medical records do not 
show - and the veteran does not contend - that COPD was 
diagnosed or treated in service or for many years thereafter.  
Instead, the veteran's only contention is that his COPD, 
first diagnosed in the early 1990s, is due to the pulmonary 
tuberculosis he experienced in service, and for which he is 
service connected.

In order to address this contention, in June 2003 the veteran 
underwent a VA examination, at the request of the RO, at 
which time the examiner reviewed the veteran's claims file, 
examined the veteran, and offered a medical opinion.  
Following this examination, the examiner offered the 
following opinion:

It is the opinion of this medical 
examiner that the pulmonary tuberculosis 
that the veteran contracted while on 
active military service is responsible 
for approximately 10-20 percent of the 
veteran's chronic obstructive pulmonary 
diseases symptoms, i.e., the pulmonary 
tuberculosis "contributed" to the 
current lung condition.  It is the 
opinion of this medical examiner that the 
veteran's cigarette smoking contributed 
80-90 percent of his current lung 
condition.  It is the opinion of this 
medical examiner that it is not as likely 
as not that the veteran's pulmonary 
tuberculosis caused the current lung 
condition.  It is, however, felt that 
there is a 10-20 percent contribution of 
the pulmonary tuberculosis to the 
veteran's current lung condition.

The Board has identified no other medical opinions of record 
addressing the veteran's contentions regarding the etiology 
of his COPD.

Following a review of the June 2003 VA medical opinion, the 
Board determines that the medical evidence does not show that 
the veteran's pulmonary tuberculosis actually caused his 
current COPD.  On the contrary, his opinion explicitly held 
that "it is not as likely as not that the veteran's 
pulmonary tuberculosis caused the current lung condition."  
However, while the examiner's choice of wording is somewhat 
confusing, his opinion that the veteran's pulmonary 
tuberculosis is responsible for 10-20 of the veteran's 
current "pulmonary disease symptoms" appears to indicate 
that the veteran's pulmonary tuberculosis has aggravated his 
current COPD symptomatology.  Thus, under VA laws and 
regulations, service connection on the basis of aggravation 
by 10-20 percent of a nonservice-connected disability (COPD) 
by a service-connected disability (pulmonary tuberculosis) is 
warranted.  See Allen, 7 Vet. App. at 439 (holding that when 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation). 

II.  Pension

The veteran has also claimed entitlement to a permanent and 
total rating for pension purposes (nonservice-connected 
disability pension).  Under the provisions of 38 U.S.C.A. 
§ 1521 (West 2002), pension is payable to a veteran who 
served for ninety (90) days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of 
willful misconduct.  Permanent and total disability will be 
held to exist when an individual is unemployable as a result 
of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. 
§§ 3.340(b), 4.15 (1999).  Initially, however, pension claims 
like other claims for VA benefits must be capable of 
substantiation and the first element for pension is 
qualifying wartime service.

The appellant claims that he is eligible for VA pension based 
on active wartime service with both the U.S. Army and Marine 
Corps. In pertinent part, eligibility for pension may be 
established by a veteran having active service of either (1) 
90 days or more during a period of war; (2) a period of 90 
consecutive days or more when such period began or ended 
during a period of war; (3) or an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one war; or (4) served in the active service and was 
discharged or released from such service by reason of 
disability adjudged service-connected, or at time of 
discharge had a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability.  38 U.S.C.A. § 
1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2003).

The term "period of war" is currently defined by statute to 
mean the Spanish-American War (from April 21, 1898 to July 4, 
1902), the Mexican border period (from May 9, 1916 to April 
5, 1917), World War I (April 6, 1917 to November 11, 1918), 
World War II (December 7, 1941 to December 31, 1946), the 
Korean conflict (June 27, 1950 to January 31, 1955), the 
Vietnam era (February 28, 1961 to May 7, 1975 for veterans 
who served in the Republic of Vietnam during that period, and 
from August 5, 1964 to May 7, 1975 for all other cases), and 
the Persian Gulf War (from August 2, 1990 and ending on a 
date yet to be prescribed). 38 U.S.C.A. § 101 (West 2002). 
See 38 C.F.R. § 3.2 (2003).

In this case, a review of the veteran's official military 
records indicates that he served on active duty from March 
1960 to August 1962.   The evidence does not show, and the 
veteran does not contend, that he served in the Republic of 
Vietnam during any of this time.  Although the veteran 
asserted during his hearing before the undersigned in April 
2004 that he believed he had "Vietnam service" in 1962, 
when he was stationed at Edwards Air Force Base in 
California, because he helped load supplies which were sent 
to Vietnam, the Board observes that the February 28, 1961 
beginning date for the Vietnam era is specifically restricted 
by law to only those veterans who actually served in the 
Republic of Vietnam during that time.  For all other cases, 
including the veteran's case, the Vietnam era began on August 
5, 1964, which was after the veteran's discharge from active 
duty.  Therefore, as the veteran did not have at least 90 
consecutive or aggregate days of active service with at least 
one day during a period of war, the Board finds that he is 
ineligible for nonservice-connected pension benefits as a 
matter of law.  Consequently, his claim for nonservice-
connected pension benefits must be denied.  38 U.S.C.A. §§ 
101, 1521(j) (West 2002); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.203 
(2003); Masons v. Principi, 16 Vet. App. 129, 132 (2002).  


ORDER

Service connection for that portion of the veteran's COPD 
which was aggravated by his service-connected pulmonary 
tuberculosis, and only that portion, is granted.

Eligibility for a permanent and total rating for pension 
purposes is denied.


REMAND

The veteran has also claimed entitlement to a compensable 
rating for his service-connected pulmonary tuberculosis.  In 
reviewing the veteran's claims file, it appears that there 
may be outstanding medical records relevant to this claim.  
Specifically, the Board notes that during the course of his 
April 2004 hearing before the undersigned, the veteran 
testified that he believed that while some of his VA 
treatment records were in his claims file, other such 
records, from various sources, were probably not yet of 
record.  He stated that all of his relevant medical records, 
from several sources, had been consolidated and transferred 
to the VA medical facility in White City, Oregon in 1996, and 
that records from 1992 to the present could be at that 
facility.  The Board believes that it must obtain these 
records prior to final adjudication of the veteran's appeal.  
See 38 U.S.C.A. § 5107 (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 612-613 (1992) (the VA has 
constructive, if not actual, knowledge of records generated 
by the VA); Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 
(1992) (when the VA has knowledge of relevant records, the 
BVA must obtain these records before proceeding with the 
appeal).

In addition, the Board observes that during the course of his 
hearing, the veteran also testified that he had recently been 
found by the U.S. Social Security Administration (SSA) to be 
disabled based, in large part, on his tuberculosis problems.  
However, neither this determination nor the medical evidence 
upon which this decision was based is of record.  The Board 
observes that, under 38 U.S.C.A. § 5107(a) (West 2002), VA's 
duty to assist specifically includes requesting information 
from other Federal departments or agencies.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Board notes that it 
has been resolved in various cases, essentially, that 
although SSA decisions are not controlling for VA purposes, 
they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the veteran in gathering 
such records. See Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 
181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 (1992).  
In addition, in Quartuccio v. Principi, 16 Vet. App. 183, 
187-88 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that, in a psychiatric 
disability benefits case where SSA benefits had been granted 
for a psychiatric disability, a remand to obtain Social 
Security records was required where the "possibility that 
the SSA records could contain relevant evidence...cannot be 
foreclosed absent a review of those records."  Because the 
present claim clearly presents an analogous situation, a 
remand to the RO to request all medical records upon which 
the SSA benefits determination was rendered is required.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should contact the VA medical 
facility located in White City, Oregon 
and request copies of all records of 
medical treatment provided to the veteran 
from 1992 to the present.  Any such 
records received should be associated 
with the veteran's claims file.  If the 
search for such records has negative 
results, a statement to that effect 
should be placed in the veteran's claims 
file.

2.  After obtaining any necessary 
authorizations from the veteran, the RO 
should contact the U.S. Social Security 
Administration and request copies of all 
medical records used by that agency in 
making determination that the veteran was 
disabled for Social Security 
Administration purposes. Any such records 
received should be associated with the 
veteran's claims file.  If the search for 
such records has negative results, a 
statement to that effect should be placed 
in the veteran's claims file.

3.  After the above development has been 
completed, and after giving the veteran 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  If further 
examination is considered necessary it 
should be scheduled.  The RO should then 
readjudicate the issue of the veteran's 
entitlement to a compensable rating for 
pulmonary tuberculosis, moderately 
advanced.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



